DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 14, 19-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to processing video bitstream over a transmission network for efficient video compression/decompression.
With regards to claim 1, Chen (US 2013/0222537) discloses a method for processing a video bitstream (paragraph 76), comprising: 
parsing a bitstream to be extracted (paragraph 144), and acquiring parameter information about an extractable sub-bitstream from a data unit of the bitstream to be extracted (paragraph 213).
Skupin (US 2019/0020884) discloses determining a picture type parameter value of a random access picture in the sub-bitstream according to the parameter information (paragraph 322); and 
configuring, in a process of extracting the sub-bitstream from the bitstream to be extracted (paragraph 322), a picture type parameter value in a data unit of the sub-bitstream according to the picture type parameter value of the random access picture (paragraph 322).
The prior art, either singularly or in combination, does not disclose the limitation “wherein determining the picture type parameter value of the random access picture in the sub-bitstream comprises at least one of: in a case where the parameter information comprises picture type information of the random access picture in the sub-bitstream, serving a value of the picture type information as the picture type parameter value of the random access picture; in a case where the parameter information comprises information about an access point related to a random access, determining a picture type parameter value of a picture corresponding to the access point, and serving the picture type parameter value of the picture corresponding to the access point as the picture type parameter value of the random access picture; or in a case where the parameter information comprises information about a random access picture location, determining, according to a bitstream feature of the sub-bitstream at the random 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 11, Chen (US 2013/0222537) discloses an apparatus for processing a video bitstream (paragraph 76), comprising: 
a bitstream parsing module (paragraph 144), which is configured to parse a bitstream to be extracted (paragraph 144), and acquire parameter information about an extractable sub-bitstream from a data unit of the bitstream to be extracted (paragraph 213). 
Skupin (US 2019/0020884) discloses a parameter determination module (paragraph 322), which is configured to determine a picture type parameter value of a random access picture in the sub-bitstream according to the parameter information (paragraph 322); and 
a parameter configuration module (paragraph 322), which is configured to configure, in a process of extracting the sub-bitstream from the bitstream to be extracted (paragraph 322), a picture type parameter value in a data unit of the sub-bitstream according to the picture type parameter value of the random access picture (paragraph 322).  
The prior art, either singularly or in combination, does not disclose the limitation “wherein the picture type parameter value of the random access picture in the sub-bitstream is determined in at least one of following manners: in a case where the parameter information comprises picture type information of the random access picture in the sub-bitstream, serving a value of the picture type information as the picture type parameter value of the random access picture; in a case where the parameter information comprises information about an available access point related to a random access, determining a picture type parameter value of a picture corresponding to the access point, and serving the picture type parameter value of the picture corresponding to the access point as the picture type parameter value of the random access picture; or in a case where the parameter information comprises information about a random access picture location, determining, according to a bitstream feature of the sub-bitstream at the random access picture location, picture type information of the random access picture, and serving a 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.